 

FILED

  

mais ts in tiodapeses Wipuse
; af Wad thee

ol at (475°

ele EBA Ak etc oma
ALA pout hh ity wolff

Ss cating my ftha omede

ioe eae =

AK ie —

He. eee cr a
ms ui vat

 

 
3-LSS 5072 Filed 05/27/21 Page 2 of 3

se ae Seth  e

ne" sha ga

i
dil still dates tak urge. Yin

ounce JWtun AGALN

Ht unsnt wrth do was an mi fortis
agli ae, ot

rea ai’
ids, ae
dell nf Hey ct

matt

i aes Aims bes
ho tek joe ty ee andi] Hla

LL)
es St a Pia, poh St a bon
on be mee

Mi "9 Uf ae
greed eb

—

 

 
Case 20-10343-LSS Doc5072 Filed 05/27/21 Page3of3

 

 

24 MAY 2021PM 2 L

013591102112916

 

Jus ee Lauri Se lee G ly ¢efein
DSA Bank ru pl oy Coxe { SS. i\
524 Macket So LARS
Ob Flo
Us: Imine-fon, DE.
4 #60 1-302495 Te

 
